Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This communication is a Non-Final Office Action on the merits. Claims 1-20, are currently pending and have been considered below.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 (a) (2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 11, 12, and 20 are rejected under 35 U.S.C. 102 (a) (2) as anticipated by He; Jianbing et al. (US 20170327222), referred herein after as He.
Claim 1:
He discloses
An unmanned aerial vehicle, comprising: 
a fuselage and a plurality of arm assemblies disposed at the fuselage, wherein: each arm assembly includes an arm connected to the fuselage and a drive mechanism for driving the arm to rotate; the arm includes an unfolded state and a folded state; and each drive mechanism is configured to drive a corresponding arm to rotate relative to the fuselage and to enable a switching between the unfolded state and the folded state of the corresponding arm.
(See He FIGS. 1, 6 and [0125] for signaling to the UAV arm to rotate via “When the operation is finished, the unmanned aerial vehicle 100 hovers above a landing position, and at this time the control module sends the driving signal to the gear motor 88 to make it rotate counterclockwise so as to retract the sprinkle-nozzle foldable rod 83 fixed with the sprinkle nozzle to the horizontal position, in which this process is similar to the process of unfolding the sprinkle-nozzle foldable rod 83 and the relevant mechanisms move in an opposite direction“).


    PNG
    media_image1.png
    472
    508
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    352
    315
    media_image2.png
    Greyscale

Claim 2:
He discloses
The unmanned aerial vehicle according to claim 1, further including:
a controller connected to each drive mechanism, wherein the controller is configured to transmit control signals to the drive mechanism to drive the corresponding arm to rotate relative to the fuselage.
(See He FIG. 6 and [0125] for signaling to the UAV arm via “When the operation is finished, the unmanned aerial vehicle 100 hovers above a landing position, and at this time the control module sends the driving signal to the gear motor 88 to make it rotate counterclockwise so as to retract the sprinkle-nozzle foldable rod 83 fixed with the sprinkle nozzle to the horizontal position, in which this process is similar to the process of unfolding the sprinkle-nozzle foldable rod 83 and the relevant mechanisms move in an opposite direction“).

    PNG
    media_image3.png
    456
    499
    media_image3.png
    Greyscale

    PNG
    media_image2.png
    352
    315
    media_image2.png
    Greyscale

Claim 3:
He discloses
The unmanned aerial vehicle according to claim 2, wherein:
the control signals include a first signal for controlling the drive mechanism to rotate along a first direction; and when the unmanned aerial vehicle is turned on, the controller is configured to synchronously transmit the first signal to respective drive mechanisms of the plurality of arm assemblies to drive the respective arms of the plurality of arm assemblies to synchronously rotate to the unfolded state relative to the fuselage.
(See He FIGS 1, 6, 8 above and [0125] for signal control of sprinkler arms 83 synchronously via “The sprinkle-nozzle foldable rod 83 is driven to rotate around the convex shaft 822 till the sprinkle-nozzle foldable rod 83 rotates to the vertical position [1st direction]. …. When the operation is finished, the unmanned aerial vehicle 100 hovers above a landing position, and at this time the control module sends the driving signal to the gear motor 88 to make it rotate counterclockwise so as to retract the sprinkle-nozzle foldable rod 83 fixed with the sprinkle nozzle to the horizontal position [2nd direction – folded state], in which this process is similar to the process of unfolding the sprinkle-nozzle foldable rod 83 and the relevant mechanisms move in an opposite direction“).

Claim 4:
He discloses
The unmanned aerial vehicle according to claim 3, wherein: 
the control signals include a second signal for controlling the drive mechanism to rotate along a second direction, wherein the second direction is opposite to the first direction; and when the unmanned aerial vehicle is turned off, the controller is configured to synchronously transmit the second signal to respective drive mechanisms of the plurality of arm assemblies to drive the respective arms of the plurality of arm assemblies to synchronously rotate to the folded state relative to the fuselage.
(See He FIGS 1, 6, 8 above and [0125] for signal control of sprinkler arms 83 synchronously via “The sprinkle-nozzle foldable rod 83 is driven to rotate around the convex shaft 822 till the sprinkle-nozzle foldable rod 83 rotates to the vertical position [1st direction - unfolded]. … the control module sends the control signal to the gear motor 88, and finally the electric motor is made to stop. During the flight of the unmanned aerial vehicle 100, the sprinkle-nozzle foldable rod 83 fixed with the sprinkle nozzle is retained to be perpendicular to the arm and face downwards. When the operation is finished, the unmanned aerial vehicle 100 hovers above a landing position, and at this time the control module sends the driving signal to the gear motor 88 to make it rotate counterclockwise so as to retract the sprinkle-nozzle foldable rod 83 fixed with the sprinkle nozzle to the horizontal position [2nd direction – folded state], in which this process is similar to the process of unfolding the sprinkle-nozzle foldable rod 83 and the relevant mechanisms move in an opposite direction“).
Claim 5:
He discloses
The unmanned aerial vehicle according to claim 2, wherein: 
each arm assembly further includes a stopping portion, and the stopping portion is disposed at the fuselage along a rotation direction of the arm; and when the arm is at the unfolded state, the arm is configured to abut against the stopping portion, and when the arm is at the folded state, the arm is configured to attach to the fuselage.
(See He FIGS 1, 6, 8 above and [0125] for signal control of sprinkler arms 83 for stoppage via “The sprinkle-nozzle foldable rod 83 is driven to rotate around the convex shaft 822 till the sprinkle-nozzle foldable rod 83 rotates to the vertical position [1st direction]. … the control module sends the control signal to the gear motor 88, and finally the electric motor is made to stop. During the flight of the unmanned aerial vehicle 100, the sprinkle-nozzle foldable rod 83 fixed with the sprinkle nozzle is retained to be perpendicular to the arm and face downwards. When the operation is finished, the unmanned aerial vehicle 100 hovers above a landing position, and at this time the control module sends the driving signal to the gear motor 88 to make it rotate counterclockwise so as to retract the sprinkle-nozzle foldable rod 83 fixed with the sprinkle nozzle to the horizontal position [2nd direction – folded state], in which this process is similar to the process of unfolding the sprinkle-nozzle foldable rod 83 and the relevant mechanisms move in an opposite direction“).
Claim 6:
He discloses

the control signals include a third signal for controlling the drive mechanism to continuously rotate along a first direction; and when the arm is at the unfolded state, the controller is configured to transmit the third signal to the drive mechanism to drive the arm to abut against the stopping portion with a continuous drive force. 
(See He FIGS 1, 6, 8 above and [0125] for signal control of sprinkler arms 83 synchronously via “The second end of the adaptor 82 is connected with the first end of the sprinkle-nozzle foldable rod 83 fixed with the sprinkle nozzle through a mounting hole 823 of the sprinkle-nozzle foldable rod 83, so that the sprinkle-nozzle foldable rod 83 is driven to rotate around the convex shaft 822 till the sprinkle-nozzle foldable rod 83 rotates to the vertical position [1st direction - unfolded]. When a first contact surface 825 of the adaptor 82 touches a first end face 815 of an open end of the left side casing 811 and the right side casing 812, the adaptor 82 is plugged up and cannot rotate (being limited to the first position), meanwhile the sliding block 831 cannot continue rotating, and neither can the screw rod 832. In such a case, the load of the gear motor 88 is increased, so the current through the gear motor 88 instantly increases greatly. When the current detection module in the unmanned aerial vehicle 100 detects that the current increases greatly, the current detection module sends a detection signal to the control module, then the control module sends the control signal to the gear motor 88, and finally the electric motor is made to stop. During the flight of the unmanned aerial vehicle 100, the sprinkle-nozzle foldable rod 83 fixed with the sprinkle nozzle is retained to be perpendicular to the arm and face downwards).
Claim 7:
He discloses
The unmanned aerial vehicle according to claim 5, wherein: 
the plurality of arm assemblies includes at least two first arm assemblies and at least two second arm assemblies; and the at least two first arm assemblies are disposed at a front portion of the fuselage and the at least two second arm assemblies are disposed at a rear portion of the fuselage.
(See He FIG. 1 for arm assemblies).
Claim 11:
He discloses
The unmanned aerial vehicle according to claim 7, wherein:
the drive mechanism and the arm of the first arm assembly are connected in a perpendicular direction, and the controller is configured to control the drive mechanism of the first arm assembly to rotate along a vertical direction; and 
the drive mechanism and the arm of the second arm assembly are connected in a tilted direction, and the controller is configured to control the drive mechanism of the second arm assembly to rotate along a horizontal direction.
(See He FIGS 1, 6 and [0125] for vertical and horizontal arm positions, i.e. the sprinkler arm and the UAV arm being tilted 90 degrees wrt each other during flight and operation configurations).
Claim 12:
He discloses

a first accommodation portion is disposed at a front side portion of the fuselage; the drive mechanism of the first arm assembly is at least partially disposed in the first accommodation portion; and a stopping portion of the first arm assembly is formed by a portion of the fuselage which is located in a front of the first accommodation portion and is adjoined to the first accommodation portion; and
a second accommodation portion is disposed at a rear side portion of the fuselage; the drive mechanism of the second arm assembly is at least partially disposed in the second accommodation portion; and a stopping portion of the second arm assembly is formed by outwardly extending a portion of the fuselage above the second accommodation portion.

    PNG
    media_image1.png
    472
    508
    media_image1.png
    Greyscale

    PNG
    media_image3.png
    456
    499
    media_image3.png
    Greyscale



Claim 20:
He discloses
The unmanned aerial vehicle according to claim 1, wherein: 
the plurality of arm assemblies is disposed at a circumferential side of the fuselage. 
(See He FIG. 1 for arm around the fuselage)

    PNG
    media_image1.png
    472
    508
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over He; Jianbing et al. (US 20170327222), referred herein after as He, in view of Newman; Daniel I. (US 20180148168).
Claims 8-10:
He does not disclose
The unmanned aerial vehicle according to claim 7, wherein: 
the control signals include a first signal for controlling the drive mechanism of the first arm assembly and the drive mechanism of the second assembly to rotate along a first direction; and when the unmanned aerial vehicle is turned on, the controller is configured to sequentially transmit the first signal to the drive mechanism of the first arm assembly and the drive mechanism of the second assembly according to a first sequence to drive the arm of the first arm assembly and the arm of the second arm assembly to rotate sequentially to the unfolded state.
The unmanned aerial vehicle according to claim 8, wherein: 
the control signals include a second signal for controlling the drive mechanism of the first arm assembly and the drive mechanism of the second assembly to rotate along a second direction, wherein the second direction is opposite to the first direction; and when the unmanned aerial vehicle is turned off, the controller is configured to sequentially transmit the second signal to the drive mechanism of the first arm assembly and the drive mechanism of the second assembly according to a second sequence to drive the arm of the first arm assembly and the arm of the second arm assembly to rotate sequentially to the folded state, wherein the second sequence is opposite to the first sequence.
The unmanned aerial vehicle according to claim 9, wherein:
the first sequence refers to that the controller is configured to first transmit the control signals to the drive mechanism of the first arm assembly and then transmit the control signals to the drive mechanism of the second arm assembly; and the second sequence refers to that the controller is configured to first transmit the control signals to the drive mechanism of the second arm assembly and then transmit the control signals to the drive mechanism of the first arm assembly.
Newman teaches
The unmanned aerial vehicle according to claim 7, wherein: 
the control signals include a first signal for controlling the drive mechanism of the first arm assembly and the drive mechanism of the second assembly to rotate along a first direction; and when the unmanned aerial vehicle is turned on, the controller is configured to sequentially transmit the first signal to the drive mechanism of the first arm assembly and the drive mechanism of the second assembly according to a first sequence to drive the arm of the first arm assembly and the arm of the second arm assembly to rotate sequentially to the unfolded state.
The unmanned aerial vehicle according to claim 8, wherein: 
the control signals include a second signal for controlling the drive mechanism of the first arm assembly and the drive mechanism of the second assembly to rotate along a second direction, wherein the second direction is opposite to the first direction; and when the unmanned aerial vehicle is turned off, the controller is configured to sequentially transmit the second signal to the drive mechanism of the first arm assembly and the drive mechanism of the second assembly according to a second sequence to drive the arm of the first arm assembly and the arm of the second arm assembly to rotate sequentially to the folded state, wherein the second sequence is opposite to the first sequence.



    PNG
    media_image4.png
    463
    457
    media_image4.png
    Greyscale


the first sequence refers to that the controller is configured to first transmit the control signals to the drive mechanism of the first arm assembly and then transmit the control signals to the drive mechanism of the second arm assembly; and the second sequence refers to that the controller is configured to first transmit the control signals to the drive mechanism of the second arm assembly and then transmit the control signals to the drive mechanism of the first arm assembly.
(See Newman FIGS 8, 9 above and [0051] for control signals to rotors 24)
Therefore, from the teaching of Newman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV of He to include the above claim elements as taught by Newman in order to effectively manage rotor deployment from compact to expanded spaces.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over He; Jianbing et al. (US 20170327222), referred herein after as He, in view of Earon; Ernest (US 20140332620).
Claims 13-15:
He does not disclose
(Claim 13) The unmanned aerial vehicle according to claim 2, further including:
a battery for supplying power to the controller, wherein an accommodation trench is disposed at a top of the fuselage, and the battery is at least partially disposed in the accommodation trench and electrically connected to the controller.

a power button for turning on or off the unmanned aerial vehicle, wherein the power button is disposed on the battery and electrically connected to the controller.
(Claim 15) The unmanned aerial vehicle according to claim 13, wherein:
the controller is disposed at a motor board, and the motor board is attached to a bottom of the battery.
Earon teaches
a battery for supplying power to the controller, wherein an accommodation trench is disposed at a top of the fuselage, and the battery is at least partially disposed in the accommodation trench and electrically connected to the controller.
The unmanned aerial vehicle according to claim 13, further including:
a power button for turning on or off the unmanned aerial vehicle, wherein the power button is disposed on the battery and electrically connected to the controller.
The unmanned aerial vehicle according to claim 13, wherein:
the controller is disposed at a motor board, and the motor board is attached to a bottom of the battery.
(See Earon FIGS 35, 36 , 37 and [0069] for power boards [mother boards], batteries, battery switching [on/off] technology, etc..)

    PNG
    media_image5.png
    270
    630
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    402
    417
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    551
    705
    media_image7.png
    Greyscale

.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over He; Jianbing et al. (US 20170327222), referred herein after as He, in view of in view of Earon; Ernest (US 20140332620), and further in view of Chen; Liang et al. (US 20170313417), referred herein after as Chen.
Claim 16:
The Combination of He and Earon does not disclose
The unmanned aerial vehicle according to claim 15, wherein:
a heat dissipation plate is disposed at a bottom of the accommodation trench, and the heat dissipation plate is attached to the motor board.
Chen teaches
The unmanned aerial vehicle according to claim 15, wherein:
a heat dissipation plate is disposed at a bottom of the accommodation trench, and the heat dissipation plate is attached to the motor board.
(See Chen FIG. 3 for heat dissipation management in the UAV)

    PNG
    media_image8.png
    490
    479
    media_image8.png
    Greyscale

.
Claim 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over He; Jianbing et al. (US 20170327222), referred herein after as He, in view of in view of Earon; Ernest (US 20140332620), and further in view of Kessler; Ross Eric et al. (US 20180312274), referred herein after as Kessler.
Claim 17 and 18:
The Combination of He and Earon does not disclose
(Claim 17) The unmanned aerial vehicle according to claim 13, further including: 
head indicator lights, configured for indicating a head direction of the unmanned aerial vehicle and disposed at a front portion of the fuselage.
(Claim 18) The unmanned aerial vehicle according to claim 13, further including: 
battery level indicator lights, configured for indicating a battery level and disposed on the battery.
Kessler teaches
(Claim 17) The unmanned aerial vehicle according to claim 13, further including: 
head indicator lights, configured for indicating a head direction of the unmanned aerial vehicle and disposed at a front portion of the fuselage.
Claim 18) The unmanned aerial vehicle according to claim 13, further including: 
battery level indicator lights, configured for indicating a battery level and disposed on the battery.
(See Kessler FIG 1 A for head indicator lights 150A, B E,F, and for LEDs which indicate battery levels)

    PNG
    media_image9.png
    205
    522
    media_image9.png
    Greyscale

.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over He; Jianbing et al. (US 20170327222), referred herein after as He, in view of in view of Earon; Ernest (US 20140332620), and further in view of Kohstall; Christoph (US 20160376000), referred herein after as Kohstall.
Claim 19:
The Combination of He and Earon does not disclose
The unmanned aerial vehicle according to claim 13, further including: 
status indicator lights, configured for indicating a status of the unmanned aerial vehicle and disposed at a rear portion of the fuselage, wherein the status indicator lights flash different colors to indicate different statuses of the unmanned aerial vehicle.
Kohstal teaches
The unmanned aerial vehicle according to claim 13, further including: 
status indicator lights, configured for indicating a status of the unmanned aerial vehicle and disposed at a rear portion of the fuselage, wherein the status indicator lights flash different colors to indicate different statuses of the unmanned aerial vehicle.


    PNG
    media_image10.png
    501
    735
    media_image10.png
    Greyscale

Therefore, from the teaching of Kohstall, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV of He in view of Earon to include the above claim elements as taught by Kohstall in order to update on the health of the UAV so that defensive measures can be taken.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney M. Henry whose telephone number is 571-270-5102.  The examiner can normally be reached on Tuesday through Friday from 7:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/RMH/

/Rodney Henry/ Patent Examiner Art Unit 3644	
	
	

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644